DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 objected to because of the following informalities:  the term “any” should not appear before “Claim 4”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a molding machine apparatus in the highest generality with manual inputs and automated calculations to obtain an optimal molten resin state condition.
The limitation of selecting parameters for automated calculations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind without even the recitation of generic computer components. That is, other than reciting a “program,” nothing in the claim element precludes the step from practically being performed in the mind.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. The claim only recites two additional elements – a manual input device and an analysis program, used to perform parameter selection and calculation of an ideal process condition.  No physical computing components are recited.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a program for making calculations to obtain an optimal molding state amounts to no more than mere instructions using a non-physical computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a molding machine apparatus with a high level of generality - reciting a die cavity, injection nozzle, a heating cylinder, and a rotating/reciprocating screw.
The limitations of system “sections” (input, input condition storage to store data, input condition simulation, ideal plastication state storage, comparison, optimal condition analysis & calculation, and optimal condition determination), as drafted, are abstract components that, under its broadest reasonable interpretation, covers performance of the limitation in the mind without even the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind.

Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The claim only recites one additional element – an input section for “driving the injection molding machine”.  This recites a high level of generality without a means or further description for driving the machine.  No physical computing components are recited.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the “sections” for manipulating data (storing, simulating, comparing, analyzing, calculating, and determining) amounts to no more than mere instructions using a non-physical computer components.  Mere instructions to apply an exception using a generic abstract computer component cannot provide an inventive concept. The claim is not patent eligible.  These additional limitations for data manipulation are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claims 3-5 and 10-12 are rejected under 35 U.S.C. 101 because they are dependent to claim 6; additionally, they are also well-understood generic claims directed to abstract ideas primarily of data manipulation and mathematical calculations, with a judicial exception not integrated into a practical application.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a molding machine apparatus with a high level of generality - reciting a cylinder, heater, and screw; with resin as the material worked upon.
The limitations of system “sections” (plastication state simulation, decision, plastication condition change, and output), as drafted, are abstract components that, under its broadest reasonable interpretation, covers performance of the limitation in the mind without even the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The system sections are abstract programs for simulation that do not perform a physical action the machine.  No physical computing components are recited.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the “sections” for manipulating data amounts to no more than mere instructions using a non-physical computer components.  Mere instructions to apply an exception using a generic abstract computer component cannot provide an inventive concept. The claim is not patent eligible.  These additional limitations for data manipulation are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claims 7-9 and 13-14 are rejected under 35 U.S.C. 101 because they are dependent to claim 6; additionally, they are also well-understood generic claims directed to abstract ideas primarily of data manipulation and mathematical calculations, with a judicial exception not integrated into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dorin (US20120203375A1), in view of Inaba (US5062784A).
With respect to claim 1, the prior art of Dorin teaches an injection molding system [0003], with an ideal plasticization condition and an analysis program are incorporated into a control program of an injection molding machine.  Dorin teaches an injection cycle for melting and processing mold material from solid pellets within the heated barrel [0003], with computer-controlled parameters for optimization of melt temperatures and injection profiles [0031], using software to “analyse temperatures and to control the automatic optimisations” [0075].  Dorin also teaches the screw profile is important molding parameter [0005] that would prima facie obviously be an input.
Dorin is silent on the operator of the molding machine inputing intended molded article information and molding cycle time and selecting a type of resin for automatic calculation of a condition to obtain an optimal molten state of the resin and output of an optimal plasticization condition.  
However, the prior art of Inaba teaches a molding machine programmable recording apparatus with a manual data input device [Abstract], wherein the machine can control the temperatures of various portions of the cylinder [Col. 3, lines 32-34].  Inaba teaches that after selecting mold condition settings, the operator can manually adjust parameters, such as the mold type and material type, that will be stored as input parameters [Col. 4, lines 56-68].

Though Dorin and Inaba are silent on manually inputting a parameter of cycle time, it would have been prima facie obvious to a person of ordinary skill in the art that it is very common for a molding machine’s controls to have the ability to accept these manual inputs to optimize the molding condition.

Claims 2-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dorin (US20120203375A1), in view of Inaba (US5062784A).
With respect to claim 2, the prior art of Dorin teaches an injection molding system, provided with an injection molding machine to inject a molten resin from an injection nozzle attached to an end of a heating cylinder into a die cavity by moving a screw in the heating cylinder back while rotating the screw for a step of plasticization of the molten resin, followed by a forward movement of the screw as an injection step [0003, 0031], the system comprising: an input section to input a plasticization condition for driving the injection molding machine [0016b]; an input condition storage section to store the plasticization condition input with the input section [0016a]; an input condition simulation section to simulate a state of plasticization by the input condition input with the input section [0016c]; an ideal plasticization state storage section to store information of an ideal state of plasticization for uniform melting of the molten resin in the heating cylinder [0016f]; a comparison section to compare data stored in the input condition storage section with the information stored in the ideal plasticization state 
Dorin is silent on a means to weigh the molten resin while moving the screw back in the heating cylinder.
However, the prior art of Inaba teaches a molding machine programmable recording apparatus with a manual data input device [Abstract], wherein the machine can control the temperatures of various portions of the cylinder [Col. 3, lines 32-34].  Inaba teaches that after selecting mold condition settings, the operator can manually adjust parameters, such as the mold type and material type, that will be stored as input parameters [Col. 4, lines 56-68].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of an operator manually inputting molding parameters after a control program has been selected, taught by Inaba, into the similar Dorin molding machine with a control system able to analyze and optimize a molding process.  The Dorin apparatus would be improved in the same way, as the operator could adjust desired parameters to correct or provide information on the molding condition.  See MPEP 2143(I)(C). 
Though Dorin and Inaba are silent on manually inputting parameters of cycle time and screw shape (or equally useful parameters such as screw length/model # or barrel size/length), it would have been prima facie obvious to a person of ordinary skill in the art that it is very common for a molding 
It would have been prima facie obvious to a person of ordinary skill in the art that a molten resin weigh calculation could be made using other parameters like the material type and screw type and stroke length.

With respect to claim 3, Dorin, in view of Inaba, teaches a condition change indicating section to display information necessary to make a change to the optimal plasticization condition on a display section based on a result of calculation determined by the optimal condition determination section.  Dorin teaches computer-controlled parameters for optimization of melt temperatures and injection profiles [0031], using software to “analyse temperatures and to control the automatic optimisations” [0075], while Inaba teaches that after selecting mold condition settings, the operator can manually adjust parameters, such as the mold type and material type, that will be stored as input parameters [Col. 4, lines 56-68].
With respect to claims 4 and 10, Inaba teaches the plasticization condition input with the input section and stored in the input condition storage section includes a type of resin [Col. 4, lines 56-68].  
With respect to claims 5 and 11-12, Inaba implicitly teaches the information of the ideal state of plasticization stored in the ideal plasticization state storage section is obtained using information on uniformity of a molten state of the resin plasticized and melted in the heating cylinder, because Inaba teaches a parameter group for cylinder temperature control includes target temperatures for various portions of the cylinder [Col. 4, lines 10-12].  The molten state would prima facie obviously have adequate uniformity since the ideal modeling values are targeted based on optimal conditions and optimal part quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742